DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (US 2017/0114440 A1) in view of Fukagawa et al (WO 2015/019673 A1).
Regarding claims 1-3, 6, and 9, 
Takai teaches a method for manufacturing an RF3 (e.g., YF3) powder by firing an ammonium fluoride complex (i.e., double) salt under an inert atmosphere, and then pulverizing, R being at least one element selected from rare earth elements inclusive of Y (para 24-25).
Takai teaches the firing step may be performed at a temperature of 600° C. to 1,000° C. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Takai, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the nitrogen gas atmosphere, Takai teaches the firing step may be performed in an inert gas atmosphere (para 25), so it would have been obvious to one of ordinary skill in the art at the time of invention to pick that of a nitrogen gas, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the double salt being R3(NH4)F10, R being at least one element selected from rare earth elements inclusive of Y and Sc. Takai teaches the complex salt is yttrium fluoride ammonium complex salt, so it would have been obvious to one of ordinary skill in the art at the time of invention to pick Y3(NH4)F10 (para 24), since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Takai fails to suggest pulverizing the RF3 using jet mill pulverizing; wherein the RF3  powder has an average particle size (volume basis D50) of 2 to 6 μm.
Fukagawa suggests a method for making a slurry for thermal spraying including  jet mill pulverizing a baked product to remove lumps and provide particles with good fluidity; wherein the baked product includes YF3; wherein the average particle diameter of the particles is 0.01 to 10 μm. (abstract, page 2, 3, 6, example 1, page 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Fukagawa, to pulverize the fired product of Takai to remove lumps from the powder and provide particles with good fluidity. 
Fukagawa teaches the average particle diameter of the particles is 0.01 to 10 μm. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fukagawa, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 4, 5, 7, and 8, Takai as modified by Fukagawa suggests the suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention the method of making the RF3 powder of the instant claims as well as its composition and structure (e.g., particle size); so the RF3 powder is deemed to possess or be made with the hardness, roundnesses, BET specific surface area, and total pore volume of the instant claims. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783